UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of October, 2016 Commission File Number: 001-14475 TELEFÔNICA BRASIL S.A. (Exact name of registrant as specified in its charter) TELEFONICA BRAZIL S.A. (Translation of registrant’s name into English) Av. Eng° Luís Carlos Berrini, 1376 - 28º andar São Paulo, S.P. Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Yes No X Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Yes No X TELEFÔNICA BRASIL S.A. Publicly-held Corporation CNPJ MF 02.558.157/0001-62 - NIRE 35.3.001.5881-4 M A T E R I A L F A C T Telefônica Brasil S.A. ("Company"), in compliance with Ruling No. 358 of January 3 rd , 2002, of the Brazilian Securities and Exchange Commission (Comissão de Valores Mobiliários - CVM), announces to its shareholders and to the general public that, in a meeting held on October 7 th , 2016, its Board of Directors was notified by Mr. Amos Genish of his personal decision to step down as Chief Executive Officer of the Company effective by the end of 2016, remaining, however, as a Member of the Board. Due to this announcement, the Board of Directors has decided that, replacing Mr. Amos Genish, Mr. Eduardo Navarro de Carvalho will be appointed to the position of Chief Executive Officer of the Company, whose term will start, at the time of his election and possession, which is scheduled to take place on January 1 st , 2017, by resolution of the Board of Directors. For the remainder of 2016, Amos Genish and Eduardo Navarro de Carvalho will work together in the transition process of the Company’s management. We also inform that Mr. Genish will lead the newly created Strategy Committee, which will also have the participation of Mr. Ángel Vilá Boix and Mr. Luiz Fernando Furlan, all current members of the Board of Directors. During Mr. Amos Genish’s tenure, Telefônica Brasil achieved important goals set for the years 2015 and 2016. Concluded successfully the integration with GVT, delivering synergies above targets and establishing a results-oriented culture, based on a solid performance. At the same time, Mr. Genish led Telefonica Brazil to solidify its leadership and outperform the market in financial and operating metrics. In addition, Mr. Genish built a strong management team that will continue to lead Telefônica Brazil to reach its full potential. Telefônica Brasil will hold an extraordinary call with investors, in which Amos Genish and David Melcon, CFO and Investor Relations Officer of the company, will address the contents of this material fact. The details to access this conference call are as follows: TELEFÔNICA BRASIL S.A. Publicly-held Corporation CNPJ MF 02.558.157/0001-62 - NIRE 35.3.001.5881-4 Conference Call (english): October 10 th , 2016 (Monday)by9:00 am Brazil (08:00 am US EDT). Connection: Phone: 1 (412) 317-5493
